Case 18-12309-CSS   Doc 1081-3   Filed 01/04/21   Page 1 of 5




                    EXHIBIT C
             Case 18-12309-CSS            Doc 1081-3       Filed 01/04/21       Page 2 of 5



--------- Forwarded message ---------
From: Mike Press <mike.press@eclipse.aero>
Date: Thu, Dec 10, 2020 at 4:22 PM
Subject: Re: Finance data question
To: Jon Hansen <jon.hansen@oneaviation.aero>
Cc: Carol LaRotonda <carol.larotonda@oneaviation.aero>, Mike Hinton
<mike.hinton@oneaviation.aero>, Alan Klapmeier <alan.klapmeier@oneaviation.aero>


Jon,

As we just discussed this afternoon, you returned only 2 file cabinets today. I was just made aware that
you removed from the facilities 19 file cabinets, and all the files from Lynn Judge's desk and all the files
from Jennifer Montano's desk. This was a total shock to me, as I was told by someone at One Aviation
(don't know by whom) that only FOUR file cabinets were removed. As I said this afternoon, unless there
is a complete audit of those file cabinets, I cannot be sure if files inside belong to Eclipse Aerospace or
One Aviation. You and I, or a designated rep from each company can do the audit, or we can hire an
independent auditor, or we can have the lawyers fight over it. I need an answer by tomorrow as we only
have one week left before Christmas week.

The same goes for the financial files that are missing on the F:Drive

Regarding the Employees records, I did check with our lawyers and they advised me to send you the
attached letter. Those records belong to the employee--not the company--same as your medical records
that are stored with your doctor. By the way, ALL employees have signed this release and I will be
forwarding those to you once we have an agreement.

You told me you need One Aviation Board approval--please pass this email to the Board.

Regards,

Mike

Mike Press
CEO, Eclipse Aerospace
314-277-6890
mike.press@eclipse.aero




On Wed, Dec 9, 2020 at 9:37 AM Mike Press <mike.press@eclipse.aero> wrote:
Jon--thank you very much for quick response and yes, I believe we can work this out this week.

It would help very much if you could identify the named files on the server that were removed, so
Jennifer can then identify what she believes are in those files that belong to Eclipse Aerospace. Then,
she can identify more specifically what she needs and if you still have concerns and don't agree we can
work it out ourselves. If we still can't agree then we let the lawyers fight it out.
              Case 18-12309-CSS              Doc 1081-3    Filed 01/04/21       Page 3 of 5




Same with the file cabinets that are NOT returned. I know the HR records are still in dispute and we are
trying to work a solution for that, and our HR, Lynn Judge is trying to propose a resolution so we can
keep lawyers out of that one also. Hope to have a proposal to you in the next day or two on that one.

Mike

On Wed, Dec 9, 2020 at 10:08 AM Jon Hansen <jon.hansen@oneaviation.aero> wrote:
Mike,

Regarding your question to me yesterday on when we will transfer the contents of the file cabinets,
there are two cabinets that we have identified as contents that are due Global AML in accordance with
the APA and I am looking to have those delivered today, but I will get back to you to a little later confirm
that and the timing. There are other files that we are waiting on clarification from our legal what is due
per the APA and what we may need to defend possible future lawsuits.

The contents of the two file cabinets that will be delivered include NDAs, supplier contracts, aircraft
contracts, trademark and patent files.

With regards to the question on the finance documents on the F drive, it will be beneficial to have more
specificity on what is requested. The request as presented to us, does not contain adequate detail to
determine if there are files due to AML Global as part of the APA. Our recommendation is that we
arrange for a call with your CFO and Carol to articulate what is requested. Jennifer can participate in
that call, but it is key that your CFO is representing AML Global. Please advise if you want to proceed
with the call.

Sincerely,

Jon Hansen
Vice President, Operations | ONE Aviation
Office: 505.724.1773| Mobile: 505.350.1224
e-mail: jon.hansen@oneaviation.aero



From: Mike Press [mailto:mike.press@eclipse.aero]
Sent: Tuesday, December 8, 2020 3:14 PM
To: Mike Hinton
Cc: Jon Hansen; Carol LaRotonda
Subject: Re: Finance data question

Mike--I noticed Jon Hansen and Carol LaRotonda are on this email. This is an unacceptable answer and it
really pertains more globally to the file cabinets plus the information on the servers that were removed
from the facility and the servers that contained Eclipse Aerospace intellectual property. The problem
of you and One Aviation requesting a written list of what is missing from both is difficult without
auditing the missing joint files on both the server and the file cabinets.

Now I don't want to get the lawyers back involved, but I will if I have to. We need to go through a
"Joint" audit of these files on both the servers and file cabinets.
             Case 18-12309-CSS            Doc 1081-3        Filed 01/04/21       Page 4 of 5



Please forward this email to whoever is left in senior management at One Aviation so we can work out a
solution without the lawyers.

Mike Press
CEO, Eclipse Aerospace
314-277-6890
mike.press@eclipse.aero

On Tue, Dec 8, 2020 at 4:43 PM Mike Hinton <Mike.Hinton@oneaviation.aero> wrote:
Mike,

To your question below regarding historical data on the F-drive: Much of the data that was on the F-
drive is still there. The F-drive has been scrubbed of the data that was not included in AML’s purchase
per the APA. The determination guidelines of what was to keep and what was to deleted were made in
consultation with the lawyers (as I understand). Requests for specific data that may have been removed
in this process need to be made in writing.

Thanks,

Mike Hinton
Chief Engineer / Exec. Dir., Engineering
Dir., Information Technology (acting)
ONE Aviation Corporation
(218) 341-7135
Mike.Hinton@OneAviation.Aero

---------- Forwarded message ---------
From: Mike Press <mpress@spjets.com>
Date: Tue, Dec 8, 2020 at 11:56 AM

Thanks Mike,

Jennifer tells me she still cannot find Eclipse Aerospace historical accounts on the F-drive.

She says they are hidden from her onto a cache or USB drive.

What do you know about this?


--
Regards,

Mike

Mike Press
CEO, Eclipse Aerospace
314-277-6890
mike.press@eclipse.aero
             Case 18-12309-CSS            Doc 1081-3        Filed 01/04/21      Page 5 of 5




PROPRIETARY INFORMATION. All information and data contained herein are the property of ONE
Aviation Corp. and/or its subsidiaries, Eclipse Aerospace Inc. and Kestrel Aircraft Corp., and are not to be
duplicated or disclosed to others for any purpose without the consent of ONE Aviation Corp.,
Albuquerque, NM. If you are not the intended recipient, please delete this email immediately.

This email may contain commodities, technology or software exported from the United States in
accordance with the Export Administration Regulations. These commodities, technology or software are
intended for use only in the End User's country. An export license from the U.S. Department of
Commerce may be required before these products can be re-exported, transferred, transshipped on a
non-continuous voyage, or otherwise disposed of in any other country, either in their original form or after
being incorporated into an end item. Diversion of this end-item or its use contrary to any applicable U.S.
government license or to U.S. law is prohibited.
